Jones, J.
(concurring). I concur with the result based upon the present state of the law. However, I deplore the “gamesmanship” practiced by defendants-appellants Coney Island Site Five Houses, Inc., and Spew Management Corporation. Appellants filed a jury demand, thereby delaying the trial of the action. Thereafter, as the matter was about to be tried and the jury selection process had begun, appellants sought to withdraw their jury demand over plaintiff’s objections. Permitting a defendant to withdraw the demand at that point places a plaintiff at a decided disadvantage. Defendant, if satisfied with the prospective panel, will proceed to a trial by jury, whereas if he is not satisfied all he need do is withdraw his demand and obtain a nonjury trial. Plaintiff, however, has no such option. Such tactics should not be countenanced and it is suggested legislation be enacted to remedy the situation.
Pino, P. J., and Buschmann, J., concur; Jones, J., concurs in a separate memorandum.